Citation Nr: 9913122	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 decision by the New York, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 1996.  A statement of the case was mailed to the 
veteran in June 1996.  The veteran's substantive appeal was 
received in June 1996.  In March 1999, the veteran testified 
before a member of the Board at the RO.  


FINDINGS OF FACT

1.  In an April 1976 decision, the RO denied entitlement to 
service connection for tuberculosis and was provided notice 
of his procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1976 decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1976 decision denying service connection 
for tuberculosis is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. 3.104 (1998).

2.  New and material evidence has been submitted since the 
RO's April 1976 decision, thus, the claim for service 
connection for tuberculosis is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from August 1972 to August 
1975.  Following his discharge from service, the veteran 
filed a claim for service connection for tuberculosis.  At 
that time, the evidence of record consisted of the veteran's 
service medical records; a March 1976 VA examination 
reflecting a notation that the veteran had a positive 
tuberculin reaction, but no pulmonary disease; and the 
veteran's assertions that he had tuberculosis which 
originated while he was on active duty.  

In an April 1976 decision, the RO denied entitlement to 
service connection for tuberculosis based on a finding that 
there was no disease shown.  The veteran was provided notice 
of his procedural and appellate rights; however a notice of 
disagreement was not received within the subsequent one-year 
period.  The RO's April 1976 decision denying service 
connection for tuberculosis is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  The Board notes that the applicable 
regulation requires that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has stated that "new" evidence 
means more than evidence which was not previously physically 
of record.  To be "new," additional evidence must be more 
that merely cumulative.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In order for evidence to be "material," in Colvin 
the Court stated that "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In this case, the 
Board notes that the last final denial on the merits was the 
RO's April 1976 decision.  Second, if the evidence is new and 
material, the Board must reopen the claim and review all the 
evidence of record to determine the outcome of the claim on 
the merits.  The first step involves three questions: (1) Is 
the newly presented evidence "new" (not of record at the time 
of the last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issues at hand? (3) If it is new and 
probative, then, in light of all of the evidence of record, 
is there a reasonable possibility that the outcome of the 
claim on the merits would be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the evidence added to the record since the RO's 
April 1976 decision consists of: a June 1995 VA examination; 
duplicate copies of the veteran's service medical records and 
March 1976 VA examination; and the veteran's duplicate 
assertions that he has tuberculosis which originated while he 
was on active duty.  A review of the June 1995 examination 
noted that the veteran has a history of a positive tuberculin 
test and treated tuberculosis.  The veteran indicated that 
immediately following service, he was treated at the St. 
Alban's Hospital, a VA facility, for his tuberculosis.  
Following a physical examination and testing the examiner 
indicated that the veteran had "treated, primary 
tuberculosis by history" with no pulmonary involvement.  

The Board finds that assuming the credibility of the recent 
VA examination as required by Justus, the veteran has 
submitted new and material evidence.  This examination is not 
only new, but is also material because it directly conflicts 
with the reasons for the denial of the veteran's claim in 
April 1976.  The examination indicated that the veteran had 
tuberculosis during service and it continued after service.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

In conclusion, the Board finds that the evidence submitted 
since the RO's April 1976 decision is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and, thus, new and material evidence has been 
submitted to reopen the prior final decision.  


ORDER

The claim is reopened and, to this extent only, the appeal is 
granted.  


REMAND

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.
In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

The Board notes that during his personal hearing, the 
veteran's representative indicated that some post-service 
medical evidence dated during 1975 and 1976 were not of 
record.  Specifically, the representative indicated that the 
veteran's medical records from the St. Alban's 
Hospital/Extended Care Center, a VA facility, for that period 
were not of record.  The Board finds that these records as 
well as any current VA records should be obtained prior to 
further review of the veteran's claim.  

Following the action outlined, the directives set forth in 
Elkins should be undertaken by the RO.  As noted, in Elkins, 
the Court held that the process for reopening claims under 
the Federal Circuit's holding in Hodge, consists of three 
steps.  First, the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  The Board has determined that new and material 
evidence has in fact been presented.  Therefore, the second 
and third steps need to be undertaken as follows.  The second 
step requires that the RO must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Thus, upon remand, 
the RO must apply Elkins.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records of the veteran's 
treatment at the St. Alban's 
Hospital/Extended Care Center, a VA 
facility from 1975 and 1976 as well as 
all current records.  

2.  The RO should again review the 
veteran's claim.  This should include 
consideration of Elkins to determine if 
the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

